Citation Nr: 1129483	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  08-01 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for grand mal epilepsy (seizures) prior to January 13, 2009, and a rating higher than 40 percent since.

2.  Entitlement to service connection for depressive disorder, not otherwise specified (NOS), including as secondary to the epilepsy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1964 to December 1974.

This appeal to the Board of Veterans' Appeals (Board) is from December 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The December 2005 decision increased the rating for the Veteran's grand mal epilepsy from 10 to 20 percent retroactively effective from August 16, 2005, the date of receipt of his claim for a higher rating for this disability.  That decision temporarily deferred consideration of his additional claims for service connection for cognitive impairment and depression, but the RO's March 2006 decision denied these additional claims.  He appealed the denial of service connection for the depression and for an even higher rating for his grand mal epilepsy.  The RO issued a decision in December 2006 confirming and continuing this 20 percent rating for the grand mal epilepsy and confirming and continuing to deny the claim for service connection for depression.  But an even more recent RO decision since issued in January 2009 again increased the rating for the grand mal epilepsy - this time from 20 to 40 percent retroactively effective from January 13, 2009, the date of the Veteran's most recent VA compensation examination.  He since has continued to appeal for a still higher rating for this disability.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In a February 2009 statement, however, he withdrew his appeal for service connection for a cognitive disorder, including as secondary to his epilepsy, so only the claims concerning his epilepsy and depressive disorder remain.  38 C.F.R. § 20.204 (2010).

Regrettably, the Board must remand the claim for service connection for a depressive disorder, including as secondary to the service-connected epilepsy, for further development and consideration.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.  However, the Board is going ahead and deciding the remaining claim for higher ratings for the grand mal epilepsy prior to and since January 13, 2009.


FINDINGS OF FACT

1.  Medical and other evidence in the file dated prior to January 13, 2009, since November 2004, indicates the Veteran had had at least 1 major seizure in the last 6 months, or 2 in the last year, or had averaged at least 5 to 8 minor seizures weekly.

2.  But neither prior to nor since January 13, 2009, is it shown that he has averaged at least 1 major seizure in 4 months over a given year or 9 to 10 minor seizures per week.


CONCLUSION OF LAW

The criteria are met for the higher 40 percent rating for the grand mal epilepsy prior to January 13, 2009 (as of November 2004), but not a rating higher than 40 percent either prior to or since January 13, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code (DC) 8910 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss whether the claim has been properly developed for appellate review.  The Board will then address the claim on its underlying merits, providing relevant VA case law, regulations and statutory provisions, the relevant factual background, and an analysis of its decision.


I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

These VCAA notice requirements apply to all five elements of a claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).


In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative of the claim.  The Supreme Court rejected the notion that all VA notice errors are presumptively prejudicial.  Moreover, the Supreme Court clarified that, as the pleading party, the Veteran, not VA, bears this burden of proof of showing there is a VCAA notice error and that it is more than harmless.

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.

The Veterans Court further held in Vazquez that, for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009) the Federal Circuit vacated and remanded important aspects of the lower Veterans Court's holding.  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require 

such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 580 F. 3d 1270 (Fed. Cir. 2009).

It since has been held that after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased rating claim, the appellant's burden to demonstrate prejudice at the U. S. Court of Appeals for Veterans Claims (Court/CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 2005, January 2006 and July 2007.  The letters, especially in combination, informed him of the type of evidence required to substantiate his claim for a higher rating for his seizure disorder and of his and VA's respective responsibilities in obtaining this supporting evidence.  The July 2007 letter also complied with Dingess by discussing the disability rating and downstream effective date elements of his claim.  And of equal or even greater significance, after providing that additional Dingess notice, the RO readjudicated the claim in the December 2007 SOC, January 2009 rating decision, and the January 2009 SSOC - including considering the additional evidence received in response to this additional notice.  So any arguable timing defect in the provision of this additional notice has been rectified.  See again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and arranged for VA compensation examinations in October 2005 and January 2009 to assess and then reassess the severity of his seizure disorder.  And, indeed, it was primarily based on the results of the initial examination in October 2005 that the RO increased the rating for the seizure disorder from 10 to 20 percent in the December 2005 decision and, then, based on the results of the more recent January 2009 decision, increased the rating for this disorder from 20 to 40 percent as of the date of that more recent examination.

Since there is now as a consequence sufficient evidence in the file to fairly decide this claim insofar as determining the severity of this disability for the two time periods at issue, yet another examination is not needed.  38 C.F.R. §§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  Therefore, the Board is satisfied that VA has provided all assistance required by the VCAA and that appellate review may proceed without prejudicing the Veteran.  

II.  The Governing Statutes and Regulations and Precedent Cases for 
Increased-Rating Claims

Disability ratings are determined by applying VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.


When, as here, the claim at issue does not involve an initial rating (see Fenderson v. West, 12 Vet. App. 119 (1999)), rather, an appeal of an established rating, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  But having said that, the Court has held that, in determining the present level of disability for any increased-evaluation claim, the Board must consider whether to "stage" the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings demonstrating distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings, the assignment of a staged rating would be necessary.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim for a higher rating was filed - so, here, since August 2004- until VA makes a final decision on the claim.  Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

The Veteran already has what amounts to a "staged" rating since he had a 20 percent rating for his grand mal epilepsy from August 16, 2005 to January 12, 2009, and has had a 40 percent rating since January 13, 2009.  The Board therefore need only determine whether this is an appropriate staging of his rating.

The Veteran's grand mal epilepsy is rated under 38 C.F.R. § 4.124a, DC 8910, which provides that epilepsy is to be rated under the general rating formula for major seizures.  Under this rating formula, a 20 percent disability rating is assigned where there is at least 1 major seizure in the 2 years or 2 minor seizures in the previous 6 months.  For the next higher rating of 40 percent, there must be at least 1 major seizure in the previous 6 months or 2 in the previous year; or where there are at least 5 to 8 minor seizures weekly.  The next higher rating of 60 percent requires at least 1 major seizure in the previous 4 months or 9 to 10 minor seizures weekly.  A rating of 80 percent requires at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  Finally, a rating of 100 percent requires 1 major seizure per month over the last year.

To warrant a rating for epilepsy, the seizures must be witnessed or verified at some time by a physician.  As to frequency, competent and consistent lay testimony emphasizing convulsive and immediate post-convulsive characteristics may be accepted.  38 C.F.R. § 4.121.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control with staring or rhythmic blinking of the eyes or nodding of the head ("pure petit mal"), or sudden jerking movements of the arms, trunk or head (myoclonic type) or sudden loss of postural control (akinetic type).  In the presence of major and minor seizures, rate the predominate type; there is no distinction between diurnal and nocturnal major seizures.  
Where continuous medication is necessary to control the epilepsy, the minimum evaluation is 10 percent, which will not be combined with any other rating for epilepsy.  See 38 C.F.R. § 4.124a, Notes (1) and (2).

A.  Entitlement to a Rating Higher than 20 Percent Prior to January 13, 2009

As already alluded to, the RO increased the Veteran's epilepsy disability rating from 20 to 40 percent as of his January 13, 2009 VA compensation examination, on the premise that that was the first instance when it was shown he was entitled to this higher rating.  However, the Board finds he was entitled to this higher 40 percent rating even before that VA compensation examination on January 13, 2009, so the Board is assigning this higher 40 percent rating as of November 2004 when it was first shown, i.e., factually ascertainable, that he was entitled to this higher rating, which was during the one year immediately preceding the filing of his increased-rating claim.  See Harper v. Brown, 10 Vet. App. 125, 126 (1997) (discussing the three possible effective dates that may be assigned depending on the facts of the case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in 

disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining that the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a one-year grace period for filing a claim following an increase in a service-connected disability).

The relevant evidence of record includes the Veteran's VA treatment records from February to November 2005 and from December 2007 to August 2008.  Specifically, the report of a February 2005 neurology consultation notes he had been experiencing from two to three seizures a year, but that the frequency had increased to two to three a week.  The evaluating neurologist also notes reports of five seizures since November 2004.  Further, a March 2005 treatment record notes two seizures in the last month.  Finally, the Veteran was admitted to the hospital in October 2005 to determine whether he was suffering from generalized tonic-clonic seizures (also known as grand mal seizures) or a partial complex seizure.  That same month, October 2005, he had a VA compensation examination, at which time the examiner noted the Veteran's last seizure was one day after his discharge from the hospital, so the same month as the VA examination.  Further, the examiner indicated the Veteran's seizures are mostly nocturnal.  The examiner concluded the Veteran's seizure disorder underwent marked exacerbation in number and severity, also pointing out he was receiving on-going treatment.  

More recently, an April 2008 VA treatment record notes the Veteran had experienced seizures in either May or June and again in December 2007.  The VA treating neurologist also indicated the Veteran's nighttime jerking myoclonic could represent seizure activity.  

Also in support of the Veteran's claim for a higher rating are lay statements submitted by his current and ex-wives dated in August 2005 and in April and July 2006.  The August 2005 statement includes a description of him gasping for breath and jerking around in his sleep, with sluggishness the next day.

His wife also submitted a chronological list, dated from January to August 2005, of approximately 25 times when she had personally witnessed these episodes.  The April and July 2006 statements also describe his body jerking but refer mainly to the first seizure in 1972.  Regardless, body twitching and gasping for breath are physical manifestations of a seizure disorder that may be readily observed and can be used to establish frequency of his attacks.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Barr v. Nicholson, 21 Vet. App. 303 (2007).  And the objective medical findings mentioned support his claim of greater disability than is contemplated by the currently assigned 20 percent rating for this initial period, especially in terms of the frequency of his attacks.  So his and the other's lay statements and testimony concerning this are not just competent, but also credible, so ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  The higher 40 percent rating therefore is being assigned as of an earlier effective date, in November 2004, because that was when it was first factually ascertainable that the Veteran met the requirements for this higher rating and since that was during the one year immediately preceding the filing of his increased-rating claim.

B.  Entitlement to a Rating Higher than 40 Percent Either Prior to or Since January 13, 2009

The Board also has considered whether the frequency and severity of the Veteran's seizures meet the criteria for the next-higher 60 percent rating under DC 8910, but find that they do not.  There is no one-year period within this time frame during which he has averaged at least 1 major seizure in four months or 9 to 10 minor seizures a week.  


Concerning this, the only evidence in support of his claim for a rating higher than 40 percent is the report of his most recent January 2009 VA compensation examination.  That VA examiner indicated the Veteran suffers from 2 episodes of grand mal seizures a year with myoclonic seizures every night since 2003, so less than the amount and type required for a rating higher than 40 percent.  The results of his electroencephalogram (EEG) during that evaluation also were within normal limits.  The Board therefore cannot additionally "stage" this rating because he has never had at least 1 major seizure in four months or 9 to 10 minor seizures a week so as to, in turn, warrant a rating higher than 40 percent under DC 8910.  See again Hart v. Mansfield, 21 Vet. App. 505 (2007).

For these reasons and bases, the Board finds that the preponderance of the evidence is against a rating higher than 40 percent for the seizure disorder at any time prior to or since January 13, 2009.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring this case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2010).  See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds no evidence that the Veteran's seizure disorder has markedly interfered with his ability to work, meaning above and beyond that contemplated by his currently assigned 40 percent schedular rating.  See 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).


Furthermore, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, suggesting he is not adequately compensated for this disability by the regular rating schedule.  His evaluation and treatment has been primarily on an outpatient basis, aside from the October 2005 hospitalization for a period of several days.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).


ORDER

A higher 40 percent rating is granted for the grand mal epilepsy as of November 2004 (so as of an earlier effective date), subject to the statutes and regulations governing the payment of VA compensation.

However, a rating higher than 40 percent, either prior to or since January 13, 2009, is denied.  


REMAND

Before addressing the remaining claim for service connection for depression, including as secondary to this service-connected seizure disorder, the Board finds that additional development of the evidence is required.

VA has a duty to assist claimants in developing facts and evidence pertinent to claims.  See 38 U.S.C.A. § 5103A (West 2002).  This includes providing a VA compensation examination for a medical nexus opinion when needed to fairly decide a case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  


The Veteran was provided this necessary VA compensation examination in March 2006 for this necessary medical nexus opinion concerning the etiology of his depressive disorder, and specifically in terms of whether it is caused or aggravated by his service-connected seizure disorder to in turn warrant the granting of service connection on this alleged secondary basis.  38 C.F.R. § 3.310(a) and (b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  But this examination and opinion are incomplete, so corrective action must be taken.  See Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007) (indicating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Specifically, this VA examiner determined he could not provide an opinion regarding the etiology of the Veteran's depression without resorting to mere speculation, noting that it would be mere speculation to render an opinion because the evidence shows a history of recurrent depression.  There was no additional explanation as to why this would require mere speculation.

Statements like this, which are inconclusive as to the origin of a disorder, generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service (including, as here, by way of an already service-connected disability).  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  However, these types of opinions also cannot be used to rule out this purported correlation, either.  Ultimately, noncommittal opinions like this amount to "nonevidence," neither for nor against the claim, because service connection may not be based on speculation or remote possibility.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty). See also 38 C.F.R. § 3.102 (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

Indeed, in past decisions the Court also held that saying a condition "may" be related to the Veteran's military service is tantamount to saying it just as well "may not" be related to his service, so, because of this equivocality, also an insufficient basis to grant service connection.  See Obert v. Brown, 5 Vet. App. 30 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Winsett v. West, 11 Vet. App. 420 (1998)

An etiological opinion, however, has to be viewed in its entire context and not characterized solely by the medical professional's choice of words.  See Perman v. Brown, 5 Vet. App. 237, 241 (1993); Lee v. Brown, 10 Vet. App. 336, 338 (1997).

Moreover, additional precedent cases have been issued shedding further light on how to properly assess and determine the probative value of these noncommittal opinions.  Notably for instance, in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) indicated a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."  In Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009), the Federal Circuit Court more recently held that an examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service (or, here, caused or aggravated by a service-connected disability).

An even more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment on etiology because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

This is not what occurred in this particular instance, however, as the March 2006 VA compensation examiner did not provide this necessary explanation.  Additionally, during the Veteran's more recent January 2009 VA compensation examination, which was to reassess the severity of his service-connected epilepsy, the depression was listed as a precipitating or aggravating factor.  But to warrant the granting of secondary service connection, the service-connected disability (epilepsy) must be causing or aggravating the claimed condition (depression), not vice versa.  And there was no additional comment as to the etiology of the depression, including especially in terms of whether this required converse is true.

Supporting medical evidence is usually required to associate a claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  The Board therefore needs further medical comment on this determinative issue of causation.  Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  


Accordingly, this remaining claim for depression is REMANDED for the following additional development and consideration:

1.   Ask the Veteran whether he has received any further evaluation or treatment for his depression, either from VA or elsewhere (private, etc.).  If he has, attempt to obtain these additional records.  If these requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain them would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c) and (e).

2.  After obtaining any additional records, schedule a VA compensation examination for a medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) the Veteran's depression was caused or is being aggravated by his already service-connected seizure disorder (epilepsy).

To assist in making this important determination, the VA examiner should review the claims file, including a complete copy of this remand, for the pertinent medical and other history.

The term "as likely as not" (50 percent or greater probability) does not mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The VA examiner must discuss the rationale of the opinion, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record, if necessary citing to specific evidence in the file.

If this VA examiner, like the March 2006 VA examiner, determines this requested opinion still cannot be provided without resorting to mere speculation, this more recent VA examiner should so state in his report, but more importantly must provide some explanation as to why this opinion cannot be provided with the required degree of certainty.

3.  Then readjudicate this remaining claim for service connection for the depression secondary to the epilepsy in light of all additional evidence, including this additional VA medical opinion.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


